NOT FOR FULL-TEXT PUBLICATION
                                    File Name: 13a0358n.06
                                                                                        FILED
                                          No. 13-5318                                Apr 10, 2013
                                                                               DEBORAH S. HUNT, Clerk
                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

MICHAEL TIMMONS,                                    )
                                                    )
       Plaintiff-Appellant,                         )
                                                    )
v.                                                  )       ON APPEAL FROM THE
                                                    )       UNITED STATES DISTRICT
BILL OLDHAM; SHELBY COUNTY;                         )       COURT FOR THE WESTERN
SERGEANT C. ALLEN, Officer; OFFICER J.              )       DISTRICT OF TENNESSEE
PORTER; OFFICER D. MAY; CCS                         )
SERVICES; JOHN AND JANE DOES,                       )
                                                    )
       Defendants-Appellees.                        )
                                                    )



       Before: MARTIN and SUTTON, Circuit Judges; HOOD, District Judge.*


       PER CURIAM. This matter is before the court upon initial consideration to determine

whether this appeal was taken from an appealable order.

       The documents before the court indicate that Michael Timmons filed a civil rights complaint

against Shelby County, Tennessee, and several of its police officers. During the course of the

litigation, Timmons filed a motion to request the issuance of a subpoena. On January 17, 2013, the

magistrate judge denied the motion without prejudice for Timmons’s failure to consult with

opposing counsel before filing the motion, pursuant to Local Rule 7.2(a). Thereafter, Timmons filed

another motion to request the issuance of a subpoena, which the magistrate judge construed as a

renewal of his previous motion, and a motion to alter or amend the January 17, 2013, order. On


       *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
                                            No. 13-5318
                                                -2-

February 21, 2013, the magistrate judge denied Timmons’s renewed motion for the issuance of a

subpoena without prejudice because he still failed to adhere to the local rules before filing the

motion. The magistrate judge determined that the motion to alter or amend was premature because

Timmons’s subpoena motion had been denied without prejudice. On March 5, 2013, Timmons filed

a notice of appeal from the February 21, 2013, order.

       The February 21, 2013, order did not dispose of all of the claims or parties involved in this

action and did not direct entry of a final appealable judgment under Federal Rule of Civil Procedure
54(b). See Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742–45 (1976); Solomon v. Aetna Life Ins.

Co., 782 F.2d 58, 59–60 (6th Cir. 1986). Nor was the February 21, 2013, order an immediately

appealable “collateral order” under the doctrine announced in Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541 (1949). Finally, the district court has not entered its final decision during the pendency

of this appeal. Therefore, appellate jurisdiction cannot be invoked over this interlocutory appeal

from the district court’s partial decision. See Gillis v. U.S. Dep’t of Health & Human Servs., 759

F.2d 565, 569 (6th Cir. 1985).

       It is ordered that the appeal is dismissed.